 

--------------------------------------------------------------------------------

Exhibit 10.10
 
CONFESSED JUDGMENT PROMISSORY NOTE
 
$150,000.00.
 
 January 15, 2010

 
IMPORTANT NOTICE
 
THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION, WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.
 
FOR VALUE RECEIVED, the undersigned, Seawright Holdings, Inc. (hereinafter
referred to as "Maker") promises to pay to the order of Theodore J. Kanakis
(hereinafter referred to as "Holder"), the Principle Amount of One HUNDRED FIFTY
THOUSAND DOLLARS AND NO CENT ($150,000.00) on December 31,2010.
 
If Maker pays Holder the sum of One Hundred Twenty Five Thousand Dollars and No
Cents ($125,000.00) (the "Pre-Payment Amount") on or before March 30,2010 then
this Note shall be marked "Paid in Full" and Maker shall be released from any
further obligation under this Note.
 
If Maker fails to pay Holder the Pre-Payment Amount, on or before March 30, 2010
then interest shall accrue at the rate of One Percent (1%) per month. Payment of
said interest shall be due in full, by the 5th of each month, in the form of a
certified bank check payable to Theodore 1. Kanakis.
 
The principal amount owed with accrued interest shall be tied to the final daily
"Ask" spot price of gold as posted on the Kitco.Com website as of the date of
execution of this Agreement. In the event the price of gold rises by more than
ten (10%) from the "Ask" spot price of gold on the execution date of this
Agreement, then the amount owed shall increase accordingly, based on the
percentage increase of the "Ask" spot price of gold as posted on the Kitco.Com
website. However, in no event shall the Principal Amount or the Pre-Payment
Amount decrease. The Pre-Payment amount is also subject to the provisions of
this paragraph.
 
If Maker fails to pay in accordance with the terms set out above with respect to
the Note and/or interest payment due dates, this Note shall be in default. The
Maker shall have seven (7) calendar days in which to cure any payment in
default. Any defaulted payment not paid within seven (7) calendar days of its
due date, shall entitle the Holder at its sole option, without notice to Maker,
to declare the entire balance on the Note immediately due and payable.
 
In the event of default, the undersigned Maker expressly authorizes, appoints
and empowers Robert B. Nealon, Esquire, a member of the Virginia Bar, as their
attorney-in fact to appear in the Arlington County Circuit Court, Virginia and
in their name to confess judgment against them in favor of the Holder for the
full principle sum then outstanding, plus attorney's fees of Ten (10%) Percent
on any outstanding balance, plus court costs to confess judgment. Any partial
payments under this Note shall be first applied to interest, costs and attorney
fees.
 
 
1

--------------------------------------------------------------------------------

 
As to this Note, the undersigned waives and releases presentment, demand for
payment, protest, notice of non-payment or protest, all errors and all rights of
exemption, appeal, stay of execution, inquisition and extension upon any levy of
real estate or personal property to which the undersigned may be entitled under
the laws of any state or territory of the United States now in force or which
may hereafter be passed. The undersigned Maker expressly agrees that the
maturity of this Note, or any payment hereunder, may be extended by the Holder
from time to time and that the Holder may release any other party liable for
this obligation, and any such extension or release can be made without notice to
the undersigned Maker without affecting the liability of said undersigned Maker.
The Maker expressly waives their homestead exemption, if any.
 
The undersigned Maker expressly acknowledge the receipt and sufficiency of good
and valuable consideration for the execution of this Note and acknowledge that
the Note has been executed and delivered for business purposes.
 
The undersigned Maker expressly certifies that there are no defenses,
counterclaims or offsets to this Notice and declare themselves to be forever
estopped to assert any such defenses or counterclaims to this Notice.
 
The undersigned expressly warrants that he has full authority to execute this
Note on behalf of this Maker.
 
If anyone or more of the words or terms of this Note shall be held to be
indefinite, invalid, illegal or otherwise unenforceable, in whole or in part,
for any reason, by any court of competent jurisdiction, the remainder of this
Note shall continue in full force and effect and shall be construed as if such
indefinite, invalid, illegal or unenforceable words or terms had not been
contained herein.
 
All questions with respect to the construction of this Note, and the rights and
liabilities of the parties hereunder shall be determined in accordance with the
laws of the Commonwealth of Virginia.
 
The provision of this Note shall bind and inure to the benefit of the parties
hereto, their heirs, representatives, successors and assigns.
 
IN WITNESS WHEREOF, the undersigned Maker have hereunto set their hand and seal
as of the day stated in the Notary Clause below.
 


 
[INTENTIONALLY LEFT BLANK
 
SIGNATURE PAGE TO FOLLOW]
 
 
2

--------------------------------------------------------------------------------

 


 
SEAWRIGHT HOLDINGS, INC.
 


 
By: /s/ Joel Patrick
Sens                                                                                     Date:
1/15/10
 
Joe Patrick Sens, President
 
Maker
 
STATE OF VIRGINIA:
 
CITY/ COUNTY OF Arlington    :
 
The foregoing instrument was acknowledged before me this 15 day of January 2010
by Joel Patrick Sens in the City/County aforesaid.
 
/s/ Debra Frances Maddox
 
Notary Public
 
My Commission Expires:   4/30/2012
 
Notary Number: 7149853
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------